Citation Nr: 1028805	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  07-39 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee 
instability.

2.  Entitlement to a rating in excess of 10 percent for left knee 
traumatic arthritis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1941 to September 
1945. 

This appeal to the to the Board of Veterans' Appeals (Board) 
arose from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania (RO), in which the benefits sought on appeal were 
denied. 

In his December 2007 substantive appeal, the Veteran requested a 
Board hearing at the RO.  In February 2008, he elected to attend 
a Board video-conference hearing at the Wilkes-Barre VA Medical 
Center (VAMC).  The requested hearing was scheduled for October 
2009.  However, the Veteran failed to report to the hearing, the 
September 2009 hearing notice letter was not returned as 
undeliverable by the U.S. Postal Service, and no explanation for 
failing to report or request for another hearing has not been 
received from the Veteran.  Under these circumstances, the 
Veteran's request for a Board hearing is considered withdrawn.  
See 38 C.F.R. § 20.704(d) (2009).

In July 2010, a Deputy Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2009).

For the reasons expressed below, the matters on appeal are being 
remanded to the RO, via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required.




REMAND

The Board finds that additional RO action is necessary prior to 
adjudication of the claims on appeal.  

The Veteran has indicated that hat he receives treatment for his 
left knee disability at Wilkes-Barres VAMC.  However, records 
from this facility have not been associated with the claims file.  
The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO should obtain from the Wilkes-Barre VAMC all outstanding 
records of treatment for the Veteran's left knee, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities.

Also, while the matters are on remand, to ensure that all due 
process requirements are met, the RO should also give the Veteran 
another opportunity to provide information and/or evidence 
pertinent to the claims on appeal.  The RO's letter to the 
Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA  (to include arranging for further 
examination of the Veteran, if appropriate) prior to adjudicating 
the claims on appeal. 

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Wilkes-
Barre VAMC all outstanding pertinent records 
of evaluation and/or treatment of Veteran's 
left knee.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal facilities.  
All records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claims on appeal that is not currently of 
record.  

The RO should clearly explain to the Veteran 
that he has a full one-year period to respond 
(although VA may decide the claims within the 
one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted (to include 
further examination of the Veteran, if 
appropriate), the RO should readjudicate the 
claims on appeal in light of all pertinent 
evidence and legal authority.

6.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). The RO is reminded 
that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a



